 MAPES HOTEL, INC.Mapes Hotel, Inc. and Hotel-Motel-Restaurant Em-ployees & Bartenders Union, Local 86, Hotel &Restaurant Employees & Bartenders InternationalUnion, AFL-CIO. Cases 20-CA-9803, 20-CA-9853, 20-CA-9869, 20-CA-9897, 20-CA-9905,20-CA-10037, and 20-CA-10216June 9, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn January 7, 1977, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Respon-dent filed cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Mapes Hotel,Inc., Reno, Nevada, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.I Respondent asserts that the Board should refuse to assert jurisdictionover the gaming industry under the same rationale by which we decline toassert jurisdiction over the horseracing industry. For reasons previouslyexpressed, we do not consider the two industries analogous. See El DoradoInc., d/b/a El Dorado Club, 151 NLRB 579 (1965).2 In the absence of exceptions thereto, we adopt pro forma theAdministrative Law Judge's conclusion that the discharge of Anna DianeParker did not violate Sec. 8(aX3) and (I) of the Act, and that theinterrogation of Margaret Tuma by Respondent's housekeeper, stipulated tobe a supervisor under the Act, did not violate Sec. 8(aXI) of the Act. In anyevent, we would not adopt the Administrative Law Judge's reliance onBonnie Bourne, d/b/a Bourne Co. v. N.LR.B., 322 F.2d 47 (C.A. 2, 1964).Additionally, we find in agreement with the Administrative Law Judge thatRespondent did not violate Sec. 8(aX3) and (I) of the Act by failing to hireMargaret Tuma in view of the fact that Tuma was a nonemployee applicantfor a supervisory position. Pacific American Shipowners Association, 98NLRB 582, 597-598 (1952). In this light, we find it unnecessary to resolvethe dispute over whether or not Tuma had formerly been a supervisor whileshe held the position of assistant housekeeper.3 The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,230 NLRB No. IIInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEJAMES T. RASBuRY, Administrative Law Judge: Basedupon charges and amended charges filed in the above casesby Hotel-Motel-Restaurant Employees & BartendersUnion, Local 86, Hotel & Restaurant Employees &Bartenders International Union, AFL-CIO, hereinafterreferred to as the Union, an amended consolidatedcomplaint issued on September 24, 1975.' This amendedcomplaint alleges Mapes Hotel, Inc., Respondent herein, tohave violated the National Labor Relations Act, asamended (herein Act), by (1) interrogating an employeefrom mid-November through December 1974 regarding theemployee's support for the Union; (2) by implementingand discriminatorily enforcing an unlawful no-solicitationrule from November 12, 1974, in violation of Section8(aXI) of the Act; and (3) by discharging employee AnnaParker on December 6; and (4) by laying off employeeMargaret Tuma on February 3, 1975, and thereafterrefusing to reemploy Tuma, because of their respectiveinterests and activities on behalf of the Union in violationof Section 8(aX3) and (1) of the Act. Respondent's answer,filed on October 1, 1975, denied the commission of any ofthe alleged unfair labor practices.2This hearing was first opened in Reno, Nevada, on July26, 1976, Administrative Law Judge James Jenson presid-ing. Without evidence ever having been received anindefinite continuance was granted because of the unex-pected illness of counsel for the General Counsel. Pursuantto due notice, the hearing was reopened in Reno on August10 before me and evidence taken on August 10, 11, 12, and13, 1976.Upon the entire record and from my observations of thedemeanor of the witnesses I hereby make the following: 3Charges in the above-listed cases were filed as follows: (I) in Case 20-CA-9803 on December 16, 1974, and amended on December 17, 23, and 30.1974, January 2 and 3, May 8, and June 2, 1975; (2) in Case 20-CA-9853 onJanuary 10, 1975, and amended on June 16. 1975; (3) in Case 20-CA-9869on January 15, 1975, and amended on June 16, 1975; (4) in Case 20-CA-9897 on January 23, 1975, and amended on June 16, 1975; (5) in Case 20-CA-9905 on January 27, 1975, and amended on May 6, and June 24, 1975;(6) in Case 20-CA-10037 on March 7, 1975, and amended June 19, 1975; (7)in Case 20-CA-10216 on May 6, 1975, and amended on June 19, 1975.Based on these numerous charges which included multiple-party respon-dents in addition to the Mapes Hotel, an order consolidating cases and aconsolidated complaint was issued on August 27. 1975, by Natalie P. Allen.the Regional Director for Region 20 in San Francisco. Thereafter, onSeptember 4, 1975, counsel for each of the various named respondentsserved a motion to sever and requested separate trials for each of therespective respondents. On September 18, 1975, an order issued by theRegional Director for Region 20 granted the Respondent's motion forseverance. As indicated in the text above, the amended consolidatedcomplaint relating to the charges against Mapes Hotel was then issued andserved on this single Respondent on September 25, 1975.2 A number of minor amendments to the complaint were permitted atthe beginning of the hearing and Respondent stipulated to certain dataregarding interstate commerce and supervisor status of several employees.The real issues were joined as set forth in the text above.3 The facts found herein are based on the record as a whole, upon my(Continued)61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. JURISDICTIONThe first issue raised by the Respondent which must beresolved relates to assertion of jurisdiction by the Board.The Mapes Hotel, herein Respondent, is a corporationengaged in the operation of a large hotel that has on itspremises three restaurants, three banquet rooms, two bars,and a large casino area for gambling. During the pastcalendar year in the course and conduct of its businessoperations, Respondent received gross revenues in excessof $500,000. During that same period Respondent admittedreceiving goods and materials valued in excess of $10,000which originated outside the State of Nevada.While Respondent's counsel has admitted these facts,nevertheless counsel argues logically and vigorously thatassertion of jurisdiction by the Board in this instance isarbitrary and capricious and thus contrary to law.Respondent submitted several exhibits4showing the closescrutiny of the State of Nevada over the gaming operationand argues the similarities between gaming and thedogracing and horseracing operations wherein the Boardhas refused to assert jurisdiction.The Board has heretofore considered the argument thatthe gambling industry is no different from horseracing andhas also given consideration to the extensive state regula-tions of the gaming industry by the State of Nevada in ElDorado Inc., et al., 151 NLRB 579, 583-584 (1965). In thatcase the Board said:The Employers urge that the Board follow itsdecision in Walter A. Kelley, [139 NLRB 744] where,under Section 14(c), we declined to assert jurisdictionover the horse racing industry. However, the Kelleycase does not require us to forsake jurisdiction herein.In Kelley, it was our conclusion that "The Board'slimited resources can be better devoted to industriesand operations where labor disputes are likely to have amore substantial impact on commerce than disputes inthe racing industry." In the instant matter, as we havealready sought to make clear, a labor dispute in anindustry which directly employs a large number ofemployees in the dominant industry in the State and isdependent upon substantial and closely related inter-state activity could disrupt commerce substantially.Upon consideration of all the foregoing, we concludethat it would effectuate the purposes of the Act to assertjurisdiction over the Employers whose gross annualrevenue from gambling operations is in excess of$500,000. [Footnotes omitted.]The Board has more recently been presented with theissue of whether to assert its jurisdiction over the opera-tions of a jai alai fronton adjacent to the MGM GrandHotel in Las Vegas, Nevada, in Grand Resorts, Inc., 221observation of all of the witnesses. The credibility resolutions herein havebeen derived from a review of the entire testimonial record and exhibits withdue regard for the logic of probability, the demeanor of the witnesses, andthe teaching of N.LR.B. v. Walton Manufacturing Company & LoganvillePants Co., 369 U.S. 404 (1962). As to those witnesses testifying contrary tothe findings herein, their testimony has been discredited, either as havingbeen in conflict with the testimony of credible witnesses or because it was inNLRB 539 (1975). In Grand Resorts the Board applied theEl Dorado rationale and concluded (at 540) that: "In thecircumstances of this case we see no reason why theforegoing rationale should not be applied here andtherefore reject the contention that we should declinejurisdiction because of the extensive degree of regulationexercised by the State over the Employer's jai alaioperation."As indicated earlier, although counsel for Respondenthas presented an interesting and logical argument as towhy jurisdiction should not be asserted by the Board in thiscase, nevertheless, because of the Board's clear andunmistakable assertion of jurisdiction over similar gamingoperations, I am bound by precedent to find thatRespondent is an employer engaged in commerce and in abusiness affecting commerce within the meaning of Section2(6) and (7) of the Act and that it will effectuate thepolicies of the Act for the Board to assert jurisdictionherein.5I1. THE LABOR ORGANIZATION INVOLVEDAt the hearing the Respondent's counsel stipulated to theallegation contained in paragraph IV of the complaint andI herewith find the Union to be, and at all times materialherein to have been, a labor organization within themeaning of Section 2(5) of the Act.1II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Issues1. What were the true motivating factors which causedthe discharge of Anna Diane Parker?2. What caused the termination of Margaret Tumafrom her employment at Respondent's hotel and was sheunlawfully denied reemployment because of her unionactivities?3. Did Respondent, through the activities of the headhousekeeper, Catherine Appleberg, interrogate an employ-ee in violation of Section 8(aX 1) of the Act?4. When was Respondent's "no-solicitation rule" estab-lished and made known to the employees and does itinfringe upon the employees' rights of self-organization inviolation of Section 8(a)(1) of the Act?B. The Evidence1. As related to Anna ParkerAnna Diane Parker was first employed by Respondent asa hostess in the coffeeshop on February 2, 1974. At thetime she was hired, Donovan was manager of thecoffeeshop and remained so for a period of approximately3 months, after which Jack Seaver was manager of thecoffeeshop; after Seaver was promoted, Marchesi becamethe coffeeshop manager. It was during the time Marchesiand of itself incredible and unworthy of belief. All testimony and exhibitshave been reviewed and weighed in light of the entire record.4 See Resp. Exhs. 24-27.5 See also The Anthony Company, d/b/a El Dorado Club, 220 NLRB 886(1975); Sparks Nugget, Inc., d/b/a John Ascuaga's Nugget, JD-SF-284-761230 NLRB 275 (1977)1, and cases cited therein; Tahoe Nugget, Inc., 227NLRB 357 (1976).62 MAPES HOTEL, INC.was the coffeeshop manager that Ms. Parker was dis-charged on December 6, 1974.Ms. Parker testified that she became a member of theBartenders and Culinary Workers Union, Local 86, in 1973and continued as a member during the period of heremployment with the Respondent.6On December 6, 1974, according to the testimony of Ms.Parker, she received a telephone call from Marchesi'ssecretary asking her (Parker) to come to Marchesi's officeat the conclusion of her shift. There, in the presence of thesecretary, Daphne Pettel, Marchesi told her, "Ms. Parker, Iam letting you go because you are working for the Union,you are on the Union payroll, and you are soliciting for theUnion." According to Ms. Parker, she protested and toldMarchesi he was mistaken, but to no avail; she wasdischarged.There is no serious dispute between the parties or in theevidence presented to the court that Respondent hasconsistently maintained that Ms. Parker was dischargedbecause of violating the Company's no-solicitation rule.Raelene Houston, a waitress formerly employed by theRespondent, testified that in October, shortly after she wasemployed, she engaged in a conversation about the Unionwith Ms. Parker. At the time she (Houston) was on dutyand Ms. Parker was seated at the coffeeshop lunch counterjust before assuming her working duties for the Respon-dent. Pursuant to that conversation, Houston later receiveda union card from Ms. Parker and, after completing thecard, she returned it with part of the first month's dues toMs. Parker, again during a period of time she (Houston)was on duty. Houston also testified that, at the request ofMarchesi, she had given him a written statement generallysetting forth this information to which she testified (seeResp. Exhs. 30 and 31). It was while armed with this kindof information against Ms. Parker that Marchesi proceededto discharge Parker on December 6, 1974. It should benoted that Mary Ann Lee [sic] thought she reported thisincident a week or so after it occurred -late October -but Parker was not fired until December 6.The General Counsel contends the discharge of Ms.Parker was a violation of the Act because (1) the dischargeoccurred pursuant to a presumptively invalid no-solicita-tion rule; (2) the discharge violated the Act because therewas no showing that the solicitation incident interferedwith either work or discipline; and (3) the discharge of Ms.Parker constituted discriminatory enforcement of the no-solicitation rule.If I were to accept as credible the reason advanced by theRespondent as the cause of the discharge of Ms. Parker,then it would be necessary to more deeply consider ands Because of the numerous charges that have been filed against the manycasinos and restaurants in the Reno-Lake Tahoe area (see the numerouscharges herein and appearing as part of the General Counsel's formal papersin Exh. l(a)-l(pp)), and the multiple complaints that have issued, it is rathercommon knowledge that, following the withdrawal of a number ofemployers from the Reno Employers Council, a period of unsettled laborrelations has followed. The pnmary union involved has accused the variousrespondents of assuming an antiunion attitude and generally seeking toevade and escape their collective-bargaining responsibilities. The mostrecently expired collective-bargaining agreement which was applicable tothis Respondent covered the period for 1972 75 and expired on February15. 1975.7 The issue regarding the validity of Respondent's "no-solicitation rule"analyze the contentions made by the General Counsel.7However, I am convinced from all of the testimony thatMarchesi seized upon this pretextual reason for dischargingMs. Parker in order to give some aura of respectability tohis real reason -namely; to hire his girlfriend, CandyKanada.While Marchesi's conduct might very well be a violationof the Federal Age Discrimination in Employment Act andcertainly is not conducive to good employee relations, it isnot violative of the National Labor Relations Act. I amconvinced of the accuracy of this determination as to whyParker was discharged because of the following extremelyrevealing and candid -albeit inadvertent -testimony ofJack Seaver, the General Counsel's principal witness. Atthe time of the discharge Seaver was the assistant managerof the Respondent's operation. [Cross-examination ofSeaver by Magor.]Q. Who is this Candy?A. Candy Kanada was a Keno writer and runner atthe Mapes Hotel. Mr. Mapes felt that she was dating aTeamster official and wanted her out of the hotel, andhe told Ken Sanders, "Get rid of Candy. She is atroublemaker."This is an assumption; I don't know; but Sanderstold Marchesi he had to get rid of Candy.So, Marchesi put Candy to work; in Parker's place ornot, it was none of my business, I wasn't concernedwith it. Anyway, Candy went to work as the dayhostess.JUDGE RASBURY: That occurred shortly after Ms.Parker had been discharged, however.THE WITNESS: No, sir. There was about a week therethat Marchesi knew that Candy was going to have to beout of a job. You see, she worked with the casinooperation, not the hotel operation.One day she pops up, Parker is gone and Candy isworking.So, I went to Mapes. I said, "Look, we have got aproblem. We have got that redhead down thereworking as a hostess, and she is going with Marchesi."Marchesi had gone to the airport, him and her,drunk, and raised heck out there. The chef and Kramercame to the office and were upset at the way Candyhandled herself down there.So, Mapes ordered Marchesi to get rid of Candy, andMarchesi couldn't do it; he would not do it.So, four or five days went by and I went up and Itold Mr. Mapes, "Look, she is still here. She is atroublemaker; the employees in the restaurant areshall be discussed later herein and will be found under sec. I11. B. 3.Moreover, Respondent's contention that Parker had the authority to hireand fire and thus is a supervisor under the Act is supported by numerouspersonnel transaction forms bearing her signature as the initiatingsupervisor (Resp. Exhs. 2-14). This evidence is persuasive, even thoughGeneral Counsel argues Parker's role was a routine ministerial act. Thetestimony of Leary, the hotel manager at the time of the hearing, lendsfurther support to Respondent's contention when he testified regarding theduties and authority of the hostesses. Had I not deemed it important andsignificant to identify the real reason for Parker's discharge, I would havedismissed the allegation relating to her on the basis that she was a supervisorand not an employee under the Act.63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoming up to me. Why don't you get involved in this?You are our boss."He said, "I am not your boss. You have adepartment head, Marchesi."I said, "Hell, he is going with her. What can you dowith him? She is a little Hitler."Q. (By Mr. Magor) Is this what you told Mr.Mapes?A. Yes.Q. Tell us what else you told him.A. He called Marchesi in and he said, "I -"Q. Were you present?A. Yes, I was right there.Q. All right. Go on.A. He said, "I want her out, gone. Do youunderstand?" Vince's head was down like this, and hesaid, "Yes, sir." That was all: "Dismissed, both of you."So we walked out -Ray Brown was there also, Mr.Magor.We walked out of the office. I walked down to myoffice, Marchesi went in with Brown and said, "I wantto see the old man again."He went back in, told Mapes he was giving him twoweeks' notice, and Mapes said, "You don't have to giveme two weeks' notice. Get out of here today." Withthat, they both left.Q. That is Marchesi and Candy?A. Yes.Q. Did Marchesi discharge Parker so he could putCandy in the coffee shop?A. I cannot truly answer that, Mr. Magor. That iswhat Parker told me, but I don't know that.Q. When did Parker tellyou?A. The next day.Q. When you called her up and told her to comedown and meet you?A. Yes, I asked her what the problem was.Q. What did she tell you?A. She said he wanted to put his girlfriend to work.Q. This is what Parker told you?A. Yes.Q. Did she say anything else?A. She may have, Mr. Magor -concerning that?Q. Did she ask you why was she discharged?A. That is what she told me.Q. So you asked her why she was discharged, andParker told you -A. That Marchesi wanted to put his girlfriend towork.Q. Marchesi wanted to put his girlfriend to work; isthat right?A. Yes, sir -I cannot say "yes, sir" to that, Mr.Magor, but I think that was it; all right?Q. This is what Parker told you?A. Yes, I think that is what she told me.[Emphasis supplied.]The accuracy of the above-quoted testimony as revealingthe true motive for Parker's discharge is supported by theI The complaint did not allege Respondent's failure to rehire Parker as aviolation and at the hearing Parker testified she was not interested inreinstatement or further employment with Respondent.testimony of George Psaros who stated that he heard VinceMarchesi tell Mike Luonga -at that moment thecoffeeshop manager -to find a reason to get rid of DianeParker because he (Marchesi) wanted to bring in his ownpeople.On the basis of this undenied and undisputed candidtestimony which I have concluded reveals the real reasonwhy Ms. Parker was discharged, I shall recommenddismissal of that allegation contained in the GeneralCounsel's complaint at paragraph VII (a), alleging theRespondent to have discharged Ms. Parker because of hermembership in or activities on behalf of the Union.82. As related to Margaret Tumaa. Interrogation and payroll "severance"Margaret Tuma was first employed by the Respondentas a waitress in July 1973 and worked in that capacity untilshe voluntarily severed in July 1974. After working at theEl Dorado, another restaurant and casino in the Reno area,Tuma went to work for The Money Tree on September 24,1974, as a waitress. (The Money Tree is a separate anddistinct corporation from the Respondent herein, althoughthe record indicates that the ownership of The MoneyTree, Mapes Enterprises -which apparently has thegambling and restaurant concessions at the Reno, Nevada,airport -and the Mapes Hotel is the same for all threecorporations.) In mid-November 1974, while working as awaitress at The Money Tree, Tuma was asked by JackSeaver if she would be interested in the position as assistanthousekeeper at the Mapes Hotel. The parties stipulatedthat on November 15, 1974, Tuma was "transferred" to theRespondent and assumed the position as assistant house-keeper. It was during this period of time -mid-November1974 through December -that General Counsel hasalleged Margaret Tuma was interrogated by her supervisor,Catherine Appleberg, concerning her union interests andactivities and allegedly laid off Margaret Tuma because ofher union activities. I am of the opinion that GeneralCounsel has not proven either of these allegations.If it were necessary to do so, I would find that during theperiod of time Margaret Tuma was the assistant house-keeper she was a supervisor under the Act. I reach thisconclusion because the evidence and testimony is undis-puted that (1) she was paid on the basis of a monthlysalary; (2) Respondent paid for and carried some form ofinsurance on her as it did for other members of manage-ment; (3) she assumed the duties of Catherine Applebergduring her absence and directed the efforts of the maidsduring that period of time; and (4) on at least one occasion,she was the only person to sign a personnel transactionform relating to the termination of a maid (Resp. Exh. 20).However, regardless of her supervisory or employee status,I can find nothing within her testimony relating to theconversations she had with Catherine Appleberg that are ofan interrogative nature tending to interfere with, restrain,or coerce Margaret Tuma in the exercise of rightsguaranteed in Section 7 of the Act.64 MAPES HOTEL, INC.Margaret Tuma testified that she had been a businessagent for the Union in 1972, during which time she hadbecome well known to many of the managerial employeesof Respondent because she was frequently in and out of thehotel collecting dues, signing up new employees, andgenerally handling the employees' grievances and the usualduties associated with the administration of the laboragreement. It is hard to conceive that under suchcircumstances her membership, sympathies, and activitieson behalf of the Union were not fully known to theRespondent at the time she assumed the position asassistant housekeeper in 1974.It is against this background that one must evaluate andconsider Tuma's own testimony as to how and in whatmanner she was "interrogated" by Appleberg. For exam-ple, Tuma testified:Kathryn [sic] Appleberg said, "You are in culinary.You have been in culinary all your life."I said, "Yes."Then she said, "You are no doubt Union."I said, "Yes, that is right."She said, "That is all right." She had been in Unionall her life.Then she said, "What would you do in the event of astrike?"I said, "Well, Kathryn, [sic you could hardly expectme to walk through a picket line. I have been a Unionmember for over 30 years."Another innocuous conversation between Appleberg andTuma was elicited by the General Counsel to the effect thatAppleberg had told Tuma about one of her (Tuma's)friends being in to see her. On this occasion Appleberg toldTuma that Charles Launius, a union business agent, hadbeen in the hotel inquiring concerning the whereabouts ofTuma. On another occasion, according to Tuma, Apple-berg asked her just how she (Tuma) had benefited from theUnion and, "How do you really feel about the Union?" towhich Tuma stated she replied, "Well, Kathryn, [sic] Ithink if something gets too much power, too much money,it could lead to a form of, like, dictatorship, and then badmanagement will ensue. And if we have our union thatthey can help us."According to the testimony of Appleberg the subject ofthe Union was first mentioned some 2 or 3 weeks afterTuma was employed as an assistant housekeeper and itstemmed from the fact that she had on one or twooccasions seen strangers in the housekeeping area of thehotel which she (Appleberg) knew to be against the hotelrules. Appleberg told Tuma if she saw any nonemployeesin areas of the hotel where they were not permitted that sheshould report it to Appleberg immediately. Appleberg alsoacknowledged that on one occasion she spoke to Tumaabout collecting dues during working hours because shehad learned that one of the night maids was leaving herdues for "Maggie" (Tuma) to take care of. CatherineAppleberg appeared to me to be an extremely capable,hard-working, conscientious, and honest individual whosought to convey to the court exactly the relationship that9 Tuma acknowledged having received $50 from the Union in Decemberexisted between Margaret Tuma and herself. This relation-ship is exemplified by the following portion of thetranscript testimony which occurred during questioning ofthe witnesses by Respondent's counsel.Q. Did you have a conversation with Maggie Tumaat any time while she was in the housekeepingdepartment in which you stated to her or asked her inwords or substance, "I want to know something: Whathas the Union done for you? How do you feel about theUnion?"A. Once I knew Maggie was Union -which shestated -I backed off completely. As a departmenthead, I realized I must do this.Q. Did she ever state to you at any time in wordsand substance, the Union is good because sometimesmanagement gets too big?A. Maggie talked of the Union, but it was in anadult, sensible way, and she gave her feelings the wayshe thought about it. She was very proud of the Union.Q. That is what the judge wants to know: What didshe tell you her feelings were, in her words, to the bestyou recall.A. She felt the Union could do quite a lot formaids, and people she felt was underpaid for the typework they did, and overall the Union was a good thingto belong to.Q. Were these statements she made to you?A. Yes; this is the way Maggie felt.JUDGE RASButRY: Was she making such statementsto you in response to your questions of her?THE winNEss: No, I did not ask any questions of her.Maggie made the statements to me that she wasdefinitely Union. She said, "Of course, you know I amUnion."I said, "No, Maggie, I didn't know."JUDGE RASBURY: These are statements that shevolunteered to you?THE wrTNEss: Yes.In accepting Catherine Appleberg's version of the conver-sation between her and Maggie Tuma as the moreaccurate, it is not intended to discredit or cast dubiousshadows on the integrity of Tuma. It was obvious, however,that Tuma was an excitable, concerned, and ill-at-easewitness whose testimony was oftentimes difficult to followand understand. I believe Appleberg's testimony reflectsthe more accurate tenor and tone of the conversations.There are other factors that cause me to believe thatthese union conversations were not violative of the Act. Atthe time of the alleged wrongful interrogation, Respon-dent's employees were represented by the Union and acollective-bargaining agreement was in effect. MaggieTuma had been, for a number of years, an active and vocalunion adherent, well known to many of the managerialemployees of Respondent and, in my opinion, not the kindof individual who would be inclined to suppress herfeelings for the Union regardless of who might be withinthe sound of her voice.9In Bonnie Bourne, an individuald/b/a Bourne Co. v. N.LR.B., 332 F.2d 47 (C.A. 2, 1964),1974, 5200 from the Union in January 1975. and $150 from the Union in(Continued)65 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe court stated that interrogation, itself not threatening, isnot an unfair labor practice unless it meets certain fairlysevere standards which include: (I) The background, i.e., isthere a history of employer hostility and discrimination? (2)The nature of the information sought, i.e., did theinterrogator appear to be seeking information on which tobase taking action against individual employees? (3) Theidentity of the questioner, i.e., how high was he in thecompany hierarchy? (4) Place and method of interrogation,e.g., was the employee called from work to the boss' office?Was there an atmosphere of "unnatural formality"? (5)Truthfulness of the reply.Applying these standards to all of the evidence intro-duced by the General Counsel to support the allegationscontained in paragraph IV (a) of the complaint compels theconclusion that said allegation must be dismissed and Ishall so recommend.0The evidence is unmistakably clear from the testimony ofMargaret Tuma that she was not laid off from her job asassistant housekeeper, as alleged by the General Counsel,but rather she quit upon the advice of her own doctor. Thefollowing questions and answers appear in the transcriptfrom the witness, Margaret Tuma, under cross-examina-tion by Respondent's counsel:Q. You say you left the job in the housekeepingdepartment due to doctor's orders; is that correct?A. Yes.Q. And this was a chest pain?A. First it was a chest pain, very severe chest painhere. I went to the Washoe Medical and they asked meif I had any heart trouble and they examined me andgave me something for muscular spasms.I went home, I waited a couple of days, it fell on mydays off and I went to my own doctor.Q. And did you get a slip from your doctor tellingwhat your condition was?A. Yes.Q. What happened to that slip; do you know?A. No. I gave it to Mr. Seaver, I think I gave it toFred Turner, and I don't know what happened to it.Following several pages of similar testimony this ques-tion was then propounded:JUDGE RASBURY: Is it your testimony, Ms. Tuma,that the doctor's note which you turned over to Mr.Seaver, indicated that you should no longer work in thehousekeeping department because of the tensions?THE WITNESS: Yes.In addition to the above testimony, which should satisfyeven the most skeptical as to why Margaret Tuma severedher relationship with the Respondent as an assistanthousekeeper, the following appears in an affidavit, orFebruary 1975. According to Tuma this money was not paid to her as asalary but as reimbursement for expenses she incurred by paying forlunches, dinners, taxicabs, etc. for employees she was encouraging tobecome members of the Union.io Although the standards set forth in the text up above were taken fromthe Second Circuit Court of Appeals' decision, they have found support inother circuits. See Chauffeurs, Teamsters and Helpers, Local 633 of NewHampshire, IBT v. N.L.R.B., 509 F.2d 490 (C.A.D.C., 1974).statement of facts, signed by Margaret Tuma in connectionwith her claim for unemployment compensation:I was advised by my doctor that I would be unable tocontinue working as assistant housekeeper and mydoctor even sent a letter to my employer advising themthat I should be reinstated in my usual occupation as awaitress because I could not take the pressure asassistant housekeeper. [See Resp. Exh. 21.]Respondent's Exhibit 22 is a personnel transaction formrelating to "TurMA, MARGAREr L." which indicates that shewas "terminated" as assistant housekeeper for the follow-ing reason: "Due to doctor's orders was forced toterminate."There is not the slightest doubt but that Margaret Tumaelected to terminate from her position as assistant house-keeper with the Respondent on or about February 2 or 3,1975, because of her own desires as she followed therecommendation of her physician. Insofar as the complaintalleges a wrongful "layoff," I shall recommend dismissal ofthat allegation, because of the total absence of any proof.However, the allegation regarding the refusal to rehireTuma as a hostess is a different matter and shall beconsidered herein below.b. The alleged failure to rehire as a hostessTuma testified concerning her efforts to find reemploy-ment with Respondent following her resignation asassistant housekeeper including her conversations withGregg Rivet, at the time personnel assistant for the MapesHotel, who she said expressed willingness to hire her as awaitress if and when a vacancy occurred. A portion of hertestimony concerned her efforts and conversations withMr. Black at The Money Tree with innuendoes that aftersome early encouragement of a probable job she was laterbrushed aside with the comment that they were curtailingtheir night shift. Tuma stated that The Money Tree did hireanother waitress about this same time.1IMrs. Tuma further testified that on or about February8 or 9 at or about 8 p.m. she received a call from GeorgePsaros whom she identified as the person then in charge ofthe coffeeshop at the Mapes Hotel who offered her a reliefshift job as a hostess in the coffeeshop. According to Tuma,while it was not a waitressing job which she desired, sheaccepted saying that she would take anything and Psarosasked her to come in about 1:30 p.m. the following day andhe would be able to tell her of her working hours. On thefollowing day she met Psaros at the coffeeshop and wastold that she was not going to go to work. In Tuma's ownwords taken from the transcript, this is what occurred:Q. [By the General Counsel] And where were youwhen you saw George [Psaros ]?" In addition to this self-serving declaration by a witness who had muchto gain from the suggested conclusion, but which is not otherwise supportedin the record by a single piece of factual evidence, I have tried to totallyignore it because it is directed toward an entirely different corporate entityfrom the Respondent herein.66 MAPES HOTEL, INC.A. I went into the coffee shop, saw him, and satdown in the first booth on the side.Q. Will you tell us what was said, and by whom, inyour conversation with George Psaros?A. I sat down, and I said, "When do I go to work?"He said, "You are not going to work."I said, "Well, George, you could have at leastextended me the courtesy of calling me and telling me.It took time and money, because I had to take a cab, toget down here. What happened?"Then he said, "I am going to tell you the truth." Hewas a little upset.I said, "What happened?"He said, "I talked to Chef LaFontan, and Mr. Leary,and Daphne, about your coming to work. And whenthe chef said, 'No, she is pro-Union. I don't want her.We are having enough trouble. She is trouble.' "He said something about Bill Leary -I was veryangry -and I said, "George, I don't want to get youinto any trouble."He said, "They are going to tell you they have fiveapplications, or other applications, to consider."I said, "You go get Bill Leary and Gregg Rivet."Gregg Rivet and Bill Leary were at the table. Thechef walked up. The chef said something to George, hejust looked at me and walked right away.I asked him why I wasn't coming to work.Mr. Leary looked right at me and said, "I haveother applications to consider."I said, "You are discriminating against me." I stilldidn't want to say that I knew anything.Gregg says -I don't remember who was there at thetime but it was Gregg and Larry I am sure in the booth.I said, "This is my state. My children were born here.I am going to stay here."It was just as if nothing, "we will consider the otherapplications."I said, "I am qualified and competent."They said, "We will consider the other applications."Then Gregg was very kind and he said, "You comeback and see me again." I don't know if he said in a dayor two but, "We will then know."Q. Will you explain to us, very briefly, what waschef LaFontan's position?A. He was the head chef.Q. And what was Mr. Leary's position?A. Mr. Leary, at that time I think, was food andbeverage director.12George Psaros, who is no longer employed by Respon-dent and appeared to testify for the General Counselpursuant to a subpena, stated that he was first employed byRespondent in February 1974 and in February 1975 he wasmanager of the coffeeshop and as such supervised thebusboys, waitresses, cashiers, hosts, and hostesses for the12 Parties stipulated that at the time of the conversation above as relatedby Tuma that chef LaFontan was a supervisor. Respondent's counsel wasunwilling to stipulate that Leary was a supervisor but provided the followinginformation regarding Leary's employment status: He was hired May 1970as a purchasing agent; on February 19, 1975, he was acting food andbeverage director; on March 1,. 1975., he was food and beverage director;and on May 26, 1976, he was made the hotel manager. The supervisorythree shifts. Psaros further testified he had the authority tohire and fire employees and when he was first promoted tocoffeeshop manager he reported to Jack Seaver and later toBill Leary. Psaros testified that he first learned from JackSeaver that Tuma was looking for work and later had aconversation with Maggie Tuma and learned directly fromher that she was anxious to return to work. The latterinformation was obtained shortly after Seaver left hisemployment with the Respondent.According to Psaros when it worked out that he finallyhad a hostess job opening he checked with Gregg Rivetand Bill Leary regarding offering the job to Maggie. At thattime, Rivet said, "There was no reason why we could nothire her [Tuma] back, and that he himself was looking forsome place to put her either at The Money Tree or theMapes, and that it would be great because he was lookingtoo. And it would take the burden off him." Rivet askedPsaros to check with Leary whom Psaros stated was thepurchasing agent and also the acting food and beveragedirector at the time. Accordingly, Psaros spoke to Learyand "We discussed if Maggie could come back to workthere, I explained to him who she was because he hadheard the name before but he was trying to remember theface to go with it, I think. And after I reminded him thatshe was a maid previously and had just left the Mapes hedid remember who she was, and remembered there was amaid. And he said that she was qualified, she had workedas a waitress, and there was no reason to acknowledge [sic]why she couldn't perform that job." Whereupon, accordingto Psaros, he called Tuma and explained to her that therewas a relief hostess job available that would only work 4days a week and after Tuma expressed her interest heasked her to come in the next day about 1:30 p.m. and hewould give her the exact time of her hours and days towork. Psaros then related the following as his version ofwhat had happened the following day regarding Tumacoming to work:A. That morning I had been looking for Bill Learyto tell him that Maggie was coming in and that I wasgoing to give her the hours and days at that time, and Ifound him in the food and beverage office. And at thattime there was also Daphne Pettel and Chef LaFontanwas there.I started to tell him she was coming in thatafternoon.Then the chef mentioned he was surprised becauseshe was a very strong Union member, Union organizer,and he didn't feel that would be somebody Mr. Mapeswould want us to hire.Daphne agreed she had heard she was a Unionmember.Bill Leary said, "Well, you are right. I have enoughproblems. I really don't want any new problems, so, letus tell her when she comes that we want to interviewstatus of George Psaros was disputed by Respondent and will be discussedand considered hereinafter. It was further stipulated that Gregg Rivet at thistime was a personnel representative in the personnel department. On MarchI. 1975. he was made personnel director. These people changed jobs andtitles so frequently that it is difficult to follow all the changes; however, Ihave concluded that both Rivet and Leary were supervisors at the time ofthe above-related conversation.67 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome other people and check some other people outand not hire her right now." And we would probablybring somebody up from the maids department.I went on to say, "Well, I am not going to tell herthat she doesn't have a job because I told her last nightshe had a job. You said yesterday it was all right. Ichecked with you and I checked with Greg and no onesaid no. Now, you tell me no. I am not going to tell her.You tell her."He said, "Fine. When she comes get ahold of me andI will tell her she doesn't have a job."Q. Did you talk with Ms. Tuma that afternoon?A. Yes, I talked with her when she came to thehotel.Q. Where did the conversation take place?A. It took place in the coffee shop in a boothbehind counter two.Q. And who was present?A. Initially Maggie and myself.Q. What was said and by whom?A. The greetings, hello, how are you?, and that typething.She asked me when she starts and I said, "You arenot going to start, Maggie."She asked why and I said, "Bill Leary would like tointerview some people for the job."She said, "But you told me I had the job yesterday."I said, "Yes, I did, but Bill Leary wants to checksome other things out, and wants to be sure becausethis will be the first hostess that we will be hiring and hewants to get the person he wants for the job."She said, "You said I had it."I said, "Yes, I did."She said, "Something else happened. What is it?"I didn't want to tell her but she kept asking andasking and I finally then told her what had happenedup in the office. That the chef had remarked that shewas a Union organizer and because of the chefscomments Bill Leary decided he did not want to hireher for that reason, and that is why we are going tointerview other applicants. And that is what Bill Learywanted to talk to her about.Q. Then what happened?A. Well, she said, "Well, where is Bill Leary?"Immediately.I don't know if I mentioned to him earlier that shewas going to come in but in any event he did come andsit down.Q. Were you present when Mr. Leary sat down?A. I was present at first during the beginning of theconversation.Q. What was said, and by whom, during the timeyou were at the table?A. Bill Leary then told her what I had told herearlier, what he said he was going to say in the office,that she did not have the job and that he was going tointerview other people for the position.Maggie said, "You are discriminating against me.George said I had the job and now you say I don't. Idon't understand what is going on. Are you discrimi-nating against me?"At that point I got up and left.Psaros further testified that after a short while hereturned to the booth and overheard a portion of theconversation between Rivet and Tuma. According toPsaros he heard Rivet express some surprise that Tuma wasnot going to get the job and heard Rivet say that he would"talk to Bill Leary and find out exactly what happened."Bill Leary confirmed the incident in the coffeeshoprelating to speaking to Maggie Tuma regarding possibleemployment as a hostess, but he denied that he ever saidanything more to her other than "she would be consideredalong with other applications which they had on file."Leary specifically denied that Psaros had told him that he(Psaros) had offered the job as relief hostess to Tuma andfurther added that Psaros never had the authority to offerTuma a job. Leary denied ever having knowledge thatTuma was, or had been, a union organizer and specificallydenied that chef LaFontan had informed him that Tumawas a union activist and organizer who should not beemployed. Leary further testified that Caroline Esser, whoat that time was the assistant housekeeper, was transferredto the job of hostess. When asked why Margaret Tuma wasnot hired, Leary replied, "because I believed at that timethat is a job for a young girl. It is the girl who greets thepeople, and I think it is more enticing to have a youngerperson."Gregg Rivet testified that he recalled having a conversa-tion in one of the booths in the coffeeshop with MargaretTuma and George Psaros sometime around February 10,1975, but it was his recollection that both he and Psaroswere merely indicating to Tuma that they would assist herin getting a job with Respondent if and when there wereopenings. Rivet had no recollection of the fact that Tumawas there at the specific request of Psaros and for thepurpose of telling her the hours on a job which she hadaccepted. Rivet further denied that he had ever heard chefLaFontan condemn Margaret Tuma as being a unionactivist and union organizer. Rivet's testimony was notparticularly enlightening as to why Tuma was not rehired,but it did reveal his view of the employment status ofPsaros when he said, "George and I, as one manager toanother, were saying; 'what are we going to do about thislady?' "(Emphasis supplied.)Neither chef LaFontan nor Daphne, the secretary, whosupposedly heard the discriminatory remark by chefLaFontan, is presently employed by Respondent and theirwhereabouts are not known. Respondent is not to befaulted for failing to produce these witnesses.Respondent argues (1) Tuma was a paid union organizerand not a bona fide employee or applicant within the intentof Section 2(3) of the Act, and thus under the court'sholding in N.LR.B. v. Elias Brothers Big Boy, Inc., 327F.2d 421 (C.A. 6, 1974), is not entitled to reinstatement orbackpay under the provisions of the Act; (2) Tuma was adeceitful and evasive witness who should not be believedand Respondent points to the fact that Tuma did not claimin her statement to the Nevada employment departmentthat she was denied the relief hostess job because she wasunion activist or union organizer; (3) the hostess job is asupervisory position and the failure of Respondent to hire aknown union sympathizer and union organizer into a68 MAPES HOTEL, INC.supervisory position does not violate either Section 8(aX1)or (3) of the Act.The fact that Tuma received certain reimbursements forout-of-pocket expense money from the Union during thetime of her employment as assistant housekeeper with theRespondent'3is readily distinguishable from the facts inElias Brothers Big Boy. In the cited case the employee wasdenied backpay and reinstatement because she had beensent to the place of employment by the union for thespecific purpose of attempting to organize the employees.In this case there is no proof that Tuma was anything otherthan a bona fide employee exercising her legally permissi-ble Section 7 rights.Nor am I disposed to accept Respondent's argumentthat, because Seaver went to work for the Union within 2or 3 weeks following his quitting the job as assistantmanager for Respondent, or the fact that Tuma was aunion activist for 30 years and a known off-and-onbusiness agent during the 70's, or the mere fact that Psaroswent to Seaver seeking a job after he had been dischargedby Respondent, as justification for perceiving these eventsas a conspiracy worthy of discrediting and rejecting all oftheir testimony.Psaros no longer lives in Nevada. He lives and works inthe Los Angeles, California, area. His testimony regardinghis supervisory role and authority as coffeeshop manager,the fact that he offered the job as hostess to MargaretTuma, and his testimony that Leary told Psaros to adviseTuma that the final decision had not been made after he(Leary) learned that Tuma was a former union businessagent and organizer are truthful and are to be fullycredited.Appleberg's testimony that Leary talked to her regardingthe qualifications of Caroline Esser does not conflict withthe above conclusion, because there was no time fixed as towhen the Leary-Appleberg conversation occurred. I haveconcluded it was after Leary had decided to deny Tumathe job because of her union activities.'4However, in spite of accepting Psaros' testimony astruthful and the concomitant rejection of Leary's denial ofthe testimony linking him with refusal to hire Tuma in thehostess job because she was a union organizer andtroublemaker, I am forced to reject the General Counsel'scontention that this conduct is violative of Section 8(aX3)and (1), because the weight of the evidence causes me toconclude that the hostess job was supervisory. Thisdetermination may seem harsh in light of the relativelylow-paying job classification involved, but the statute doesnot differentiate between highly skilled, high-paid supervi-sors and relatively unskilled, low-paid supervisors.,5Inaddition to the numerous personnel transaction formswhich appear in the record reflecting that the hostessinitiated "hiring" and "discharging" employees in thebusboy category, the record clearly supports the conclusion13 Although I hasten to add that the rather large sums in round dollarfigures paid to Tuma for the reimbursement of expenses has caused me somemental anguish.14 I should have noted earlier herein that Appleberg is no longeremployed by Respondent and had nothing to gain by slanting her testimonyin a manner designed to be helpful to Respondent.15 Sec. 2(1 1) of the Act provides the definition of a supervisor:that the hostesses and hosts had the responsibility to directthe busboys and waitresses in their daily routine. Asindicated earlier, while the exercise of this authority doesnot require superb craft skills or a college degree,nevertheless a certain level of mature judgment andcommon sense is required and is more than merely routineor clerical in nature.I have heretofore found that Tuma voluntarily, and inaccordance with the request of her doctor, resigned herposition as assistant housekeeper, thus she was in theposition of an applicant applying for a supervisoryposition. I know of no instance where the Board has everfound an 8(aX3) or (1) violation because an employer hasdiscriminatorily refused to hire an applicant (nonemploy-ee) directly for a supervisory position. Discriminatorilyrefusing to hire directly into a supervisory position isreadily distinguishable from discriminatory conduct inrefusing an applicant a rank-and-file job. I shall recom-mend dismissal of the allegation relating to the discrimina-tory refusal to employ Margaret Tuma as set forth inparagraph VII (b) of the complaint.3. Relating to the "no-solicitation" ruleGregg Rivet testified that he caused the Respondent'sno-solicitation policy to be included with or attached to thepayroll checks of all employees during the week ofNovember 12, 1974 (see Resp. Exh. 18). The Respondent'sno-solicitation rule as distributed to all employees byGregg Rivet read as follows:1. Solicitation of any type by employees duringworking time is PROHIBITED.2. Solicitation on company premises by employeesafter employees' shift has been completed is PROHI-BITED.3. Distribution of literature of any type or descrip-tion by employees during working time is PROHIBIT-ED.4. Distribution of literature of any type or discrip-tion [sic] in working areas is PROHIBITED.5. Violation of any of the above rules will result inIMMEDIATE DISCIPLINARY ACTION, includingDISCHARGE.The General Counsel's allegations regarding the no-solicitation rule as contained in paragraph VI (c) of thecomplaint would seem to charge Respondent with anuntimely and unlawful publication of the no-solicitationrule as well as an allegation that the rule is presumptivelyinvalid and unlawful.Rivet testified that he caused the Respondent's no-solicitation rule to be dispersed and made available to allemployees by having it either attached to or included withthe paychecks they received from Respondent during theThe term "supervisor" means any individual having authority, in theinterest of the employer, to hire, transfer, suspend, lay off, recall,promote, discharge, assign, reward, or discipline other employees, orresponsibly to direct them, or to adjust their grievances, or effectively torecommend such action, if in connection with the foregoing the exerciseof such authority is not of a merely routine or clerical nature, butrequires the use of independent judgment. [Emphasis supplied.l69 DECISIONS OF NATIONAL LABOR RELATIONS BOARDweek of November 12 (see Resp. Exh. 18). Nothwithstand-ing the fact that a number of employees and even somesupervisors may have been unaware of the Respondent'sno-solicitation policy, I cannot regard that lack ofknowledge as overcoming the direct testimony of Rivet. Hetestified that he re-published the Respondent's policywhich was taken from the files and had been in existencefor a number of years. Rivet's testimony regarding the"age" of the policy was corroborated by Merle Winburn,the Respondent's engineer, and Ray Brown, Respondent'scontroller, whose testimony regarding this point I herewithcredit.16However, the Respondent's rule appears to be invalidand a violation of Section 8(aXl) of the Act. In MRestaurants, Incorporated, d/b/a/ The Mandarin, 221NLRB 264, the Board found identical language with thatcontained in the no-solicitation rule here involved (see par.2 of Resp. Exh. 18) invalid, stating:The rule in the instant case was directed solely atemployee solicitation. In fact Respondent permittedoff-duty employees to wait for fellow employees tofinish work, to pick up their paycheck on their days off,and to return to the premises to eat with theircoworkers. Under these circumstances and particularlyin view of the majority's holding in Lenkurt, it isevident that even under the standard enunciated in thatcase Respondent's no-access rule is presumptivelyinvalid and unlawful.In GTE Lenkurt, Incorporated, 204 NLRB 921 (1973), theBoard had found lawful a no-solicitation rule that "Anemployee is not to enter the plant or remain on thepremises unless he is on duty or scheduled for work." TheLenkurt case, however, involved a manufacturing establish-ment where the public is not normally permitted. This caseis more similar to the Mandarin case. While Respondent'semployees were not encouraged to remain on the premiseswhen they were off duty, neither were they told that theyshould not remain and the evidence clearly supports theconclusion that many of the employees enjoyed variousaspects of Respondent's hospitality during their off-dutyhours.Again in East Bay Newspapers, Inc., d/b/a Contra CostaTimes, 225 NLRB 1148 (1976), the Board found theemployer's no-solicitation policy which was identical to theno-solicitation here involved (see Appendix A attached tothe Board's decision) invalid. The Board's opinion soughtto explain the difference between the Mandarin decisionand the Lenkurt decision by stating:...where a rule also prohibited solicitation oncompany premises by employees after employees' shifthad been completed, there is an obvious difference inemphasis between such rules. The rule here, and inMandarin, is directly aimed at solicitation, while theLenkurt rule is directly aimed at employees who "enter...or remain on the premises" when not "on duty orscheduled for work." Consequently, the validity of the"t See Ramada Inns Incorporated, 190 NLRB 450 (1971). As earlierindicated herein, the fall of 1974 was a critical and active period of"organizing" the employees in the restaurant, hotel, and casino industryinstant rule must be determined in accordance with thestandard applicable to no-solicitation rules, and it iswell established that employer rules which infringeupon the employees' right to solicit union supportduring nonwork time while on their employer's premis-es are presumptively unlawful.Also as noted by Chairman Murphy in Mandarin,the rule there, as here, applies even in situations wherethe employees have completed their shifts but arenevertheless still lawfully and properly on companypremises pursuant to the work relationship, whereas theLenkurt rule applied to employees who were notlawfully and properly on the company premisespursuant to the work relationship. The significance ofthis distinction is that, in a case like this one andMandarin, the employees' right to self-organization is tobe balanced against the employer's interest in produc-tion, safety, or discipline but in the Lenkurt situationthe employees' right was balanced against the employ-er's private property rights. [Fn. omitted.]Accordingly, inasmuch as Respondent has notestablished that the no-solicitation rule in question wasnecessary for protection, safety, or discipline, it violatedSection 8(aX 1) of the Act.Any proof that Respondent's very broad no-solicitationpolicy was necessary for protection, safety, or disciplinewas wholly lacking and I herewith find Respondent'saction in maintaining such a rule or policy to be violativeof Section 8(aX I) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent as set forth in section III,above, occurring in connection with the operation ofRespondent as described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in an unfairlabor practice, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Respondent's no-solicitation policy has been found to bepresumptively unlawful, and Respondent shall be requiredto post notices that are adequate to inform employees oftheir Section 7 rights.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, andit will effectuate the policies of the Act for the Board toassert jurisdiction.operating within the Reno-Lake Tahoe, Nevada, area, because of theaforementioned withdrawal of a number of the employer-members from theReno Employers Council.70 MAPES HOTEL, INC.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By maintaining a no-solicitation policy which prohi-bits its employees from soliciting on company premisesafter their shifts have been completed, Respondent hasengaged in an unfair labor practice within the meaning ofSection 8(a)(1) of the Act.4. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.5. Contrary to the allegations of the complaint issuedherein, the Respondent has not, except as specifically foundabove, violated the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER '7The Respondent, Mapes Hotel, Inc., Reno, Nevada, itsofficers, agents, successors, and assigns, shall:i. Cease and desist from:(a) Maintaining any rule or regulation prohibiting itsemployees from soliciting on its premises after their shiftshave been completed until and unless such prohibition isdemonstrably necessary to maintain production, discipline,or security.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its Reno, Nevada, facility copies of theattached notice marked "Appendix." 18 Copies of saidnotice on forms provided by the Regional Director forRegion 20, after being duly signed by its authorizedrepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by it to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.17 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.is In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT prohibit our employees from solicitingon our premises after their shifts have been completedunless such a prohibition is demonstrably necessary tomaintain production, discipline, or security.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof rights protected by the National Labor RelationsAct.MAPES HOTEL71